             IN THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF COLORADO
                     Judge Daniel D. Domenico

Civil Action No. 1:20-cv-02543-DDD



JENNIFER BAKER,

     Plaintiff,

v.

COMMISSIONER OF SOCIAL SECURITY,

   Defendant.
__________________________________________________________________

              ORDER AFFIRMING DECISION OF
                ADMINISTRATIVE LAW JUDGE
__________________________________________________________________

     Plaintiff Jennifer Baker suffers from stress urinary incontinence,
chronic migraine headaches, depression, cognitive impairments, obe-
sity, and the aftereffects of a surgery for an arteriovenous malformation
in her brain. (AR1 at 17–19.) She filed an application for disability ben-
efits with the Commissioner of Social Security, the Defendant in this
case, initially alleging a disability-onset date of November 30, 2012, but
later amending that date to October 29, 2017. (Id. at 15.) After a hearing,
an Administrative Law Judge (ALJ) denied her application, finding that
Ms. Baker is not disabled within the meaning of the Social Security Act.
(Id. at 15.) The Appeals Council denied review of the ALJ’s decision, (id.
at 1), and Ms. Baker filed this appeal under 42 U.S.C. § 405(g). For the
following reasons, the Court affirms the decision of the ALJ.



1  AR refers to the Administrative Record below, which is document
16 and its attachments.
                                    1
 I.   The ALJ’s Decision

   The ALJ applied the five-step sequential process that governs disa-
bility-benefit determinations to determine that Ms. Baker is not disa-
bled within the meaning of the Act. See 20 C.F.R. § 404.1520; Bowen v.
Yuckert, 482 U.S. 137, 140–42 (1987); Casias v. Sec’y of Health & Human
Servs., 933 F.2d 799, 801 (10th Cir. 1991) (citation omitted).

   At step one, the ALJ determined that Ms. Baker had not been em-
ployed during the time she allegedly became disabled (October 29, 2017)
through the date she was last insured for purposes of the Act (December
31, 2017). (AR at 17.) At step two, the ALJ determined that of her med-
ical conditions, only migraines constituted a severe impairment. (Id.)
Important here, the ALJ determined that although Ms. Baker has “a
history of an overactive bladder,” it was not severe during the relevant
time frame because Ms. Baker had not started seeing a urologist until
after the last date insured and that medication had significantly im-
proved her symptoms in any event. (Id. at 18.) The ALJ also found that
Ms. Baker’s mental impairments—a history of depression and border-
line intellectual functioning, among other cognitive impairments—were
not severe because the only evidence of these impairments came from
“one-time examinations not conducted during the relevant period” in
conjunction with her initial application for benefits. (Id.) A test com-
pleted in June 2014 found that she had an IQ score of 72 and low-aver-
age cognitive ability. (Id.) And a consultative psychological examination
performed in September 2017 found moderate impairments in her
memory and that she had average intelligence. (Id. at 18–19.) Her cog-
nitive function, according to the ALJ, only caused mild limitations in
understanding, concentration, and managing herself according to the
ALJ. (Id. at 19.) The ALJ nevertheless considered Ms. Baker’s non-se-
vere impairments in formulating her residual functional capacity as

                                    2
required by the relevant regulations. (Id. at 20.) At step three, the ALJ
determined that Ms. Baker was not conclusively disabled because her
impairments did not match an established listing under the governing
regulations. (Id. at 21 (citing C.F.R. § 404.1520(d)).)

   At step four, the ALJ determined that Ms. Baker had the residual
functional capacity to perform light work. The ALJ noted at the outset
that Ms. Baker testified she experiences migraines two to three times a
week and that they last an average of four hours, cause nausea, and
affect her ability to concentrate, interact with others, and complete ac-
tivities of daily living. (Id. at 22.) The ALJ then determined that alt-
hough Ms. Baker’s migraines could reasonably cause her symptoms, Ms.
Baker’s testimony concerning the intensity and persistence of the symp-
toms was not entirely consistent with the objective medical evidence in
the record. (Id. at 24.) The ALJ noted that at a doctor’s visit closest-in-
time to the alleged onset date of Ms. Baker’s disability, she reported that
her headaches were resolving, with a migraine occurring only once a
month. (Id. at 24.) Evidence prior to the alleged onset date showed that
although Ms. Baker experienced migraines more frequently from 2012
to 2014, medication helped reduce the number of migraines she experi-
enced and eased her symptoms. (Id. at 23.) In 2015, she reported being
asymptomatic. (Id.) After the date she was last insured, Ms. Baker again
reported that her migraines were mostly well controlled with medica-
tion. (Id.) The ALJ concluded that this evidence did not support Ms.
Baker’s allegations regarding the persistence of her symptoms. (Id. at
22, 24.) The ALJ reasoned that if Ms. Baker’s migraines were as signif-
icant as she claimed, she would have sought treatment more frequently
and her medical records would not have reflected that her migraines
were well controlled during the relevant time period. (Id. at 25.)



                                     3
      In reaching her conclusion at step four, the ALJ considered the med-
ical opinions of Dr. Paul Barrett, Dr. Rosemary Greensdale, and Dr.
Timothy Moser. Dr. Barret opined that Ms. Baker could perform light
work given her normal strength, range of motion, and other medical ev-
idence. The ALJ found Dr. Barrett’s opinion persuasive because it was
consistent with the migraine pain experienced by Ms. Baker. (Id.) Dr.
Greensdale found that Ms. Baker had no functional limitations. The ALJ
found this opinion unpersuasive because it was inconsistent with the
evidence that Ms. Baker had difficulty with complex calculations, her
memory, and following complex instructions. (Id.) Finally, Dr. Moser
conducted a consultative exam on Ms. Baker in 2014 and found that she
had no standing, walking, or sitting restrictions. (Id.) The ALJ found
this opinion unpersuasive as inconsistent with migraine pain experi-
enced by Ms. Baker. (Id.)

      The ALJ concluded that Ms. Baker’s “migraines limit [her] to light
work.” The ALJ also noted that Ms. Baker’s “nonsevere impairments,
while not discussed in detail . . ., were considered in the formulation of
the claimant’s residual functional capacity.” (Id. at 26.) The ALJ then
found at step five that, based on Ms. Baker’s residual functional capac-
ity, she was capable of performing work she performed in the past in
phone ordering and sales. (Id.)

      Ms. Baker argues that the ALJ made two reversible errors. The
Court disagrees.

II.      Standard of Review

      To withstand challenge on appeal, the ALJ’s ultimate determination
must be supported by substantial evidence. Wall v. Astrue, 561 F.3d
1048, 1052 (10th Cir. 2009). Substantial evidence is evidence that a rea-
sonable mind might accept as adequate to support a conclusion. Id. “It
                                     4
requires more than a scintilla, but less than a preponderance.” Lax v.
Astrue, 489 F.3d 1080, 1084 (10th Cir. 2007).

III.      Incontinence

       Ms. Baker first argues that the ALJ erred by concluding that her
urinary incontinence was not a severe impairment. The Court disagrees.
The ALJ relied on medical evidence that Ms. Baker’s urinary inconti-
nence improved significantly with medication and that there was no ev-
idence of long-term incontinence issues that would prevent her from
working to determine that it was a mild, not severe, impairment. (AR at
18 (citing AR at 569 (noting that Ms. Baker experienced a “significant
improvement” in her symptoms on darifenacin); see also id. at 576 (not-
ing “marked improvement” in incontinence at follow-up appointment on
January 24, 2018)). True, the ALJ overstated the significance of the tim-
ing of when Ms. Baker initially sought medical care for incontinence,
when the ALJ said that “the claimant only began to see an urologist in
January 2018, long after the date last insured.” (Id. at 18.) Ms. Baker’s
date of last insured was December 2017—shortly before when she
sought care from the urologist. But the ALJ was correct that when she
sought care, “she reported worsening symptoms of a few weeks dura-
tion,” which supports the ALJ’s determination that incontinence was not
a consistent and long term issue for Ms. Baker. (Id. (citing AR at 569.)
And the other medical evidence, cited above, is sufficient support to
ALJ’s conclusion about the severity of Ms. Baker’s incontinence. It
therefore is not reversible error.

IV.       Cognitive Dysfunction

       Ms. Baker next objects to the ALJ’s conclusion that her cognitive is-
sues were not severe. Again, the Court disagrees. The ALJ supported its
determination with substantial evidence. Among other things, the ALJ
                                       5
noted that medical evidence in the record showed that Ms. Baker has
average intelligence, mild limitations on her memory, and an average
“fund of knowledge.” (See AR at 19 (citing AR at 507).) The ALJ also
noted that, although Ms. Baker claimed she was severely limited by her
cognitive impairments from most out-of-home activities, the record re-
flected that she completed an international trip around her disability’s
alleged onset date, as well as several other long trips during that time.
(Id. at 19.) And the ALJ found that Ms. Baker had only a mild limitation
in managing herself because the medical evidence showed that she had
good hygiene and was well groomed. (Id.)

   Ms. Baker first argues that the ALJ improperly discounted her tes-
timony that her mental impairments caused significant disruptions in
her life. Ms. Baker points to her testimony that she stopped going to
Bible study and her inability to set a table. This evidence certainly runs
counter to the ALJ’s determination. But that’s not the question before
this Court; nor is the question whether the Court would reach the same
decision if it were in the ALJ’s position. Rather, the Court must deter-
mine whether the ALJ’s decision was one that a reasonable person could
reach. And given the substantial evidence relied on by the ALJ, it is. See
Lax v. Astrue, 489 F.3d 1080, 1084 (10th Cir. 2007) (“The possibility of
drawing two inconsistent conclusions from the evidence does not prevent
an administrative agency's findings from being supported by substantial
evidence.”).

   Ms. Baker next takes issue with the ALJ’s determination that Dr.
Robert Madsen’s 2017 ratings of her mental impairments was not per-
suasive. Dr. Madsen examined Ms. Baker and noted, among other
things, that Ms. Baker “was oriented to person, place and time”; her
“thought content is logical and relevant”; her “thought content is logical
and relevant”; and that although she exhibited memory impairments,

                                    6
she has average intelligence and an average knowledge base. (AR at
507.) The ALJ largely credited this aspect of Dr. Madsen’s opinion. (Id.
at 20–21.) What the ALJ found unpersuasive was the next portion of Dr.
Madsen’s opinion, where he rated Ms. Baker’s mental impairments—
mostly from moderate to severe. (Id. at 508–09.) The ALJ reasonably
discounted these ratings because they were mere labels and did not ad-
dress the relevant issue “about what [a claimant] can still do despite
[her] impairment.” 20 C.F.R. § 404.1513(a)(2). For example, Dr. Madsen
opined that Ms. Baker’s ability to maintain “acceptable attendance in
the workplace . . . is impaired at a moderate level,” (AR at 508), but he
did not explain what that moderate limitation meant in practice.

   Ms. Baker next argues that the ALJ should have credited a 2014 cog-
nitive exam that found she had low-average to extremely low cognitive
abilities. (See AR at 315.) But the ALJ reasonably found that this testing
was of less probative value because it occurred nearly three years before
the alleged disability-onset date and because other evidence closer in
time suggested less severe cognitive issues. The ALJ also reasonably
concluded that Ms. Baker’s lack of mental health treatment supported
a finding that her cognitive dysfunction was not severe.

                            CONCLUSION

      The decision of the ALJ is AFFIRMED.

      DATED: May 18, 2021.          BY THE COURT:



                                        _______________________
                                        Daniel D. Domenico
                                        United States District Judge




                                    7
